Citation Nr: 0700678	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  04-17 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from January 1953 to January 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Salt Lake 
City, Utah Regional Office, on behalf of the Anchorage, 
Alaska Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record establishes that the veteran served in Vietnam.  
His service personnel records show that his duty title was 
that of a supply specialist.  His awards and decorations 
include the Vietnam Service Medal, the Vietnam Campaign 
Medal, the Republic of Vietnam Gallantry Cross with Device, 
and the Air Force Commendation Medal.

He claims that he has PTSD stressors associated with Vietnam 
service.  According to the veteran, his reported stressors 
include an occurrence in July or August of 1971 at the Tan 
Son NHUT Air Base in Vietnam, in which a sniper killed an 
airman first class as he walked across a field.  According to 
the veteran everyone had to walk across that field daily to 
check their mail.  He also indicated that while at Bien Hoa 
Air Base his unit, 1876 COMM SQ, 6H COMM Group, was rocketed 
nightly from August 1971 to February or March of 1972 and 
that on one occasion, 21 people were killed in a bunker.  The 
veteran also reported that in 1972, while at Tan Son NHut, a 
Viet Cong man attacked him and tried to break his neck, but 
that he wrestled the man to the ground.  In doing so, the 
veteran stated that he broke his fifth finger on his left 
hand.  The veteran further reported that in 1972 while on a 
24 hour pass, he awoke one morning to find a Viet Cong girl 
standing near him with scissors clutched in her right hand, 
drawn back ready to stab him in the eye or ear, but that she 
bolted out of the building.  The veteran also indicated that 
during the Vietnam elections in 1971-1972, while running 
supplies to Bien Hoa, he saw brains strewn on the highway.  
He further related an incident in Saigon where he witnessed a 
Viet Cong throw a Molotov cocktail into a Navy truck, causing 
the driver to be so badly burned that he died the next week.

The veteran's service medical records reflect that in an 
October 1976 report of medical history, he reported a history 
of nervous trouble.  Similarly, in May 1978, he sought 
treatment for a nervous condition.  Additionally, post 
service treatment records reflect that the veteran has sought 
treatment for a psychiatric disability that some examiners 
have diagnosed as PTSD. 

However, the record does not contain any verified supporting 
evidence that any claimed in-service stressor actually 
occurred or a medical opinion linking any such stressor with 
his current symptomatology.  The Board notes that the U. S. 
Army and Joint Services Records Research Center (JSRRC) has 
not been contacted to research the veteran's alleged service 
stressors.  The Board finds that an attempt should be made in 
this regard.

Further, the Board observes that the veteran has not been 
afforded a VA examination to determine the nature and 
etiology of his psychiatric symptomology or a clinical 
opinion.  Therefore, the Board finds a VA examination and 
clinical opinion is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice with 
regard to the issue on appeal in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as 
well as 38 U.S.C.A. 5102, 5103, and 
5103A, 38 C.F.R. § 3.159, and any other 
applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed as to 
the information and evidence necessary to 
substantiate his claim for service 
connection for a psychiatric disability, 
to include PTSD, including which 
evidence, if any, the veteran is expected 
to obtain and submit, and which evidence 
will be obtained by VA.  The veteran 
should also be advised to send any 
evidence in his possession pertinent to 
his appeal to the VA.  Additionally, the 
veteran should be advised of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claim, 
including notice that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded.

2.  Appropriate steps should be taken to 
request the veteran to provide specific 
details about the stressful events he 
claims to have experienced while serving 
in Vietnam.  In this regard, the veteran 
should be asked to provide, as precisely 
as possible, the precise dates and places 
of each claimed stressful event, as well 
as his unit assignment at the time of 
each claimed stressor.  The veteran 
should be advised that this information 
is vital to his claim and that failure to 
provide the requested information may 
result in denial of the claim. 

3.  Thereafter, the information regarding 
the veteran's service (including copies 
of his service personnel records, a 
listing of claimed stressors, and any 
other records relevant to the PTSD claim) 
should then be forwarded to JSRRC and 
that organization should be requested to 
investigate and attempt to verify the 
alleged incidents.  The veteran must be 
notified that the accuracy of his 
information is vital for verifying his 
claimed stressors.

4.  Thereafter, the RO should make a 
specific determination as to whether any 
reported stressor is deemed verified by 
VA.  This determination should be 
documented in the claims folder.  

5.  If, and only if any claimed stressor 
has been deemed verified by VA, the 
veteran should be afforded a VA 
psychiatric examination.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination. 

If PTSD is diagnosed, the examiner should 
state for the record the specific 
stressor(s) reported by the veteran and 
which has/have been deemed verified by VA 
which support the diagnosis.  The 
examination and the report thereof should 
be in accordance with DSM- IV.

If any psychiatric disorder other than 
PTSD is diagnosed, the examiner must be 
requested to opine as to whether such 
psychiatric disorder(s) is/are related to 
service on any basis, or if preexisting 
service, was/were aggravated thereby.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


